Case: 12-50566       Document: 00512199258         Page: 1     Date Filed: 04/05/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            April 5, 2013
                                     No. 12-50566
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

ALEJANDRO GRANADOS-VILLAFUERTE, also known as Alejandro Granados-
Villafuete,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 2:11-CR-636-1


Before STEWART, Chief Judge, and KING and CLEMENT, Circuit Judges.
PER CURIAM:*
       Mexican citizen Alejandro Granados-Villafuerte (Granados) appeals the
sentence he received following his guilty plea conviction for being found illegally
in the United States after having been previously removed. Granados argues
that one criminal history point should not have been assigned to his 2010
Oklahoma open container traffic offense.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-50566    Document: 00512199258    Page: 2   Date Filed: 04/05/2013

                                No. 12-50566

      The Government argues that appeal of this sentencing issue is moot and,
in the alternative, that the criminal history point was properly assigned to
Granados’s prior open container traffic offense. Granados has not filed a reply
brief and, thus, has not responded to the Government’s mootness argument.
      The district court sentenced Granados to 15 months of imprisonment with
credit for time served in custody since March 24, 2011.         This term of
imprisonment necessarily expired on or about June 24, 2012. The Department
of Homeland Security has confirmed that Granados was removed from the
United States on June 30, 2012. For these reasons, Granados’s appeal is moot.
See United States v. Rosenbaum-Alanis, 483 F.3d 381, 383 (5th Cir. 2007).
Accordingly, the appeal is DISMISSED AS MOOT.




                                      2